                 Case 2:18-cr-02095-AM Document 49 Filed 11/02/20 Page 1 of 3



(Rv.12)4)

                             UNi.TEID STATES DISTRICT                         COURT
                                                                                                  FILED
                                                                                                            NO   2 202n
                                                           for                                    CLEç0
                                          WESTERN DISTRICT OF TEXAS
                                                                                                                 Dp
                  Petition for Warrant or Summons for Offender Under Supervision

  Name of Offender:       Jairne Mora-Delgado                               Case Number:      .DR: 18-CR-02095(1)-AM

  Name of Sentencing Judicial Officer:        Honorable Alia Moses, United States District Judge
  Date of Original Sentence:     July 30,2019
  Original Offense:       Conspiracy to Transport Illegal Aliens, in violation of 8 U.S.C.    § 1324

  Original Sentence:      Six (6) months imprisonment, followed by a three (3) year term of supervised release
Type of Supervision: Supervised Release                 Date Supervision Commenced:       April 16, 2020
  Assistant U.S. Attorney:     Todd R. Keagle                     Defense Attorney:      Juan Neri,   111



                                            PREVIOUS COURT ACTION

None

                                             PETITIONING THE COURT


    To issue a warrant
    To issue a summons

The probation officer believes that the offender has violated the following condition(s) of supervision:


 Violation N umber       Nature of Noncompliance

                         Mandatory Condition No. 7: If this judgment imposes a fine or restitution, it is a
                         condition of supervision that the defendant pay in accordance with the Schedule of
                         Payments sheet of this judgement.

                         Jaime Mora-Dêlgado failed to pay his $1, 500 fine at a rate of $60 per month for the months
                         of June 2020, July 2020, and September 2020, in accordance with the Schedule of Payments
                         sheet. There is a remaining balance of$l, 450.
                   Case 2:18-cr-02095-AM Document 49 Filed 11/02/20 Page 2 of 3


Jairne Mora-Delgado
DR: I 8-CR-02095( 1)-AM
October 29. 2020
Page 2


           2.              Standard Condition No. 3: The defendant shall now knowingly leave the federal judicial
                           district where lie or she is authorized to reside without first getting permission from the
                           court.

                           According to a U.S. Customs and Border Protection Officer, contact was made with Jaime
                           Mora-Delgado on September 20, 2020, at the Mariposa Port of Entry in Nogales, Arizona.

                           According to a U.S. Customs and Border Protection Officer, contact was made with Jaime
                           Mora-Delgado on September 28, 2020, at the [)eConcini Port of Entry in Nogales, Arizona.

                           According to a U.S. Customs and Border Protection Officer, contact was made with Jaime
                           Mora-Delgado on October 12, 2020, at the Mariposa Port of Entry in Nogales, Arizona.

                           Mr. Mora-Delgado left the Western District   of Texas without permission from the Court on
                           all three dates listed above.

           3.               Standard Condition No. 9: if the defendant is arrested or questioned by a law
                            enforcement officer, the defendant shall notify the probation officer within 72 hours.

                           Mr. Mora-Delgado failed to notify the probation officer within 72 hours of being questioned
                           by a law enforcement officer on or about September 20, 2020, September 28, 2020, and
                           October 12, 2020.



U.S. Probation Officer Recommendation: On April 16, 2020, Jaime Mora-Delgado commenced his three (3) year term
of supervised release. Mr. Jaime Mora-Delgado has disregarded his conditions of supervised release, in that he traveled
outside of the Western District of Texas on three dates, failed to make monthly payments towards his fine, and failed to
notify the probation officer of being questioned by a law enforcement officer within 72 hours.

Due to the noted violations, it is respectfully recommended Jaime Mora-Delgado's term of supervised release be
revoked.



  1   The term of supervision should be
          revoked. (Maximum penalty: 2          years imprisonment; 3        years supervised release;
                    and payment of any unsatisfled monetary sanction previously imposed)

      E   extended for    years, for a total term   of_ years.
      The conditions of supervision should be modified as follows:
                     Case 2:18-cr-02095-AM Document 49 Filed 11/02/20 Page 3 of 3


Jaime Mora-Dctgado
DR:1 8-CR-02095(1)-AM
October 29, 2020
Page 3



Approved:                                                                  Respectfully submitted,




Arthur R. Galvan                                                           Monica Rodriguez
Supervising U.S. Probation Officer                                         U.S. Probation Officer
Telephone: (210)472-6590, Ext. 5315                                        Telephone: (210) 472-6590, Ext. 5341
                                                                           Date: October 29, 2020

Approved:


                           for
Jodj-Ann Gilzene
Assistant U.S. Attorney

cc:       Brenda Trejo-Olivarri
          Assistant Deputy Chief U.S. Probation Officer


THE COURT ORDERS:
      N     ction,
                                                                            /
      The issuance    oa WARRANT.      Bond is set in the amount of $-cash/surety             with supervision
                                       by the United States Probatio Office to continue as a condition of release.

 E    The issuance of a SUMMONS.

 E    Other




                                                                             (
                                                                                /       Honorable Al/a Moses
                                                                                         1,.J.S. District Judge

                                                                                       If


                                                                                            J
                                                                                                 Date
